

116 S3082 IS: Local Expertise is Vital for Effective Embankments Act
U.S. Senate
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3082IN THE SENATE OF THE UNITED STATESDecember 18, 2019Mrs. Gillibrand (for herself, Ms. Ernst, and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish a program to establish permanent features for flood control in areas in which
			 temporary features have been constructed, and for other purposes.
	
 1.Short titleThis Act may be cited as the Local Expertise is Vital for Effective Embankments Act or the LEVEE Act. 2.Establishing permanent features from emergency response measures (a)DefinitionsIn this section:
 (1)Impacted communityThe term impacted community means an entity that has received emergency flood fighting assistance under section 5 of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650, chapter 377; 33 U.S.C. 701n), that involved the construction of a temporary structure.
 (2)Permanent featureThe term permanent feature means a structural or nonstructural measure typical in a flood control project. (3)SecretaryThe term Secretary means the Secretary of the Army.
 (4)Small or disadvantaged communityThe term small or disadvantaged community means a community— (A)with a population of less than 10,000; or
 (B)that is— (i)financially disadvantaged; and
 (ii)at risk from repeat flooding events. (b)Evaluation of temporary structuresNotwithstanding any other provision of law, on request of an impacted community, the Secretary shall evaluate whether the temporary structure warrants consideration for a permanent feature, in accordance with subsection (c).
 (c)ConsiderationsIn evaluating a temporary structure under subsection (b), the Secretary shall consider— (1)the likelihood that a similar structure will need to be constructed in the area in the future if the temporary structure, or a similar structure, is not made permanent;
 (2)the extent to which similar structures have been constructed in the area previously and removed; (3)the economic, safety, and environmental benefits and impacts of establishing a permanent feature in the watershed of the impacted community;
 (4)the extent of the modifications necessary to make the temporary structure a permanent feature; and (5)the costs of the modifications described in paragraph (4).
				(d)Conversion of temporary structures
 (1)In generalAfter the Secretary completes an evaluation under subsection (b), if the Secretary determines that the temporary structure should become a permanent feature, or that a permanent feature would prevent damage similar to damage prevented by the temporary structure, and subject to paragraph (2), the Secretary shall begin the planning and design of the permanent feature in accordance with all applicable design and construction standards and legal requirements of the Secretary, including all applicable environmental laws.
				(2)Project cost
 (A)In generalThe Secretary may carry out the planning, design, and construction of a project described in paragraph (1) if the total construction cost of the project is not expected to exceed $25,000,000.
 (B)Large projectsIf the total construction cost of a project described in paragraph (1) is expected to be greater than $25,000,000, the Secretary—
 (i)shall submit to Congress a request to carry out the project in a manner similar to a Chief's Report; and
 (ii)may not carry out the project until Congress authorizes the construction of the project. (C)DemolitionDemolition of a temporary structure under this section shall be subject to the cost-share requirement under paragraph (3), but the costs of that demolition shall not be included in the total construction cost of the project under subparagraphs (A) and (B).
					(3)Cost-share
 (A)In generalThe non-Federal share of the cost of carrying out a project under this section shall be not more than 35 percent.
 (B)Small or disadvantaged communitiesIn the case of a project carried out under this section in an impacted community that is a small or disadvantaged community, the Federal share of the cost of a project may be up to 100 percent, based on the ability of the community to pay.